430 F.2d 934
David L. FRASER et al., Plaintiffs-Appellants,v.HOUSTON BELT & TERMINAL RAILWAY COMPANY, Defendant-Appellee.
No. 29601 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
August 27, 1970.

Appeal from the United States District Court for the Southern District of Texas, JOHN V. SINGLETON, District Judge.
Harry L. Tindall, Horace F. Brown, Houston, Tex., for plaintiffs-appellants.
Tommy B. Duke, A. J. Harper, II, Houston, Tex., for defendant-appellee; Fulbright, Crooker, Freeman, Bates & Jaworski, Houston, Tex., of counsel.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir., 1970, 430 F.2d 966 [1970]